DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant cancelled claim 18 to overcome the objection filed on 8/20/2021. Therefore, the objection has been withdrawn.  
Claim Rejections - 35 USC § 112
Claim 5 was rejected because there was insufficient antecedent basis for the limitation in the claim and claim 20 was rejected under 35 USC 112(d). The amended claims overcome these rejections.
Response to Amendment
The amendment filed on 11/15/2021 and the supplemental amendment filed on 11/17/2021 have been entered. The applicant has amended claims 1, 18 and 20 and cancelled claims 2, 6, 7, 8, 10-17. Claims 1, 3, 4, 5, 9 and 18-20 are pending.
Response to Arguments
Applicant’s arguments filed on 11/15/2021 with respect to the rejection of limitation of original claim 8, which is added to claim 1 of the amended claims have been fully considered and is persuasive. Further search revealed new references: US 20160291304; US 20160349495; US 20170293130 made of record, which are considered pertinent to applicant's disclosure, but fails to teach or reasonably suggest the amended limitations of independent claim 1. Therefore, the arguments are persuasive, and the rejection has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Arthur M. Dresner on 11/23/2021.

Claims:
Claim 9 (Currently Amended) The method as claimed in claim [[8]] 1, in a third step, wherein an alignment of the first side face in the direction of the Y-axis is checked by virtue of the specimen holder being displaced in the direction of the Y-axis and a deviation from the direction of the Y-axis being determined by a migration of the captured reflected component on the detector, and 
the specimen holder is rotated about the X-axis until migration no longer occurs, should migration occur.
	The remaining claims 1-8 and 10-20 have the same status as on claim amendment filed on 11/17/2021.

Reasons for Allowance
Claims 1, 3, 4, 5, 9 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of 

Dependent claims 3-5, 9 and 18-20 are also allowed due to their dependencies on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872